PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/076,388
Filing Date: 8 Aug 2018
Appellant(s): MAHAJAN et al.



__________________
John F. Gallagher III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-22 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 56-033027 A) in view of van Yperen (EP 1447124 A1).

(2) Response to Argument
Appellant’s arguments filed regarding claims 21, 22, 27 and 28 comply with the written description requirements of §112(a) have been fully considered but are not persuasive.
It should be noted that while there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
In the instant case, there is no express, implicit, or inherent disclosure of the iron oxide surface area of at least approximately 53.2 m2/g and/or at least approximately 10 m2/g.  
2/g” includes all values above 53.2 m2/g.  However, page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 18 of instant specification discloses a surface area of 53.2 m2/g.  Thus, the specification provides support for values up to 195 m2/g.  A value above 195 m2/g which would be included in the claimed range of “at least 53.2 m2/g” is not supported by the instant specification.
“At least approximately 10 m2/g” includes all values above 10 m2/g.  However, page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 17 of instant specification discloses a surface area of 16.5 m2/g.  The instant specification does not include values above 195 m2/g and values in the range of 10-16 m2/g which would be included in the claimed range of “at least approximately 10 m2/g”.  Thus, the instant specification does not support the limitation of “at least approximately 10 m2/g” because the claimed range includes values that are not expressly/implicitly/inherently disclosed in the instant specification.
In support of the above arguments, Appellant asserts that the Examples sufficiently teach the lower range of the iron oxide having a surface area of at least approximately 10 m2/g.  It should be noted that although the Examples teach the lower range of the claimed range, they do not teach the upper range of the claimed range which includes all values above 10 m2/g.  For example, a value of 250 m2/g is within the range of “at least approximately 10 m2/g”; however, support for a value of 250 m2/g is not found in the instant specification.

Appellant’s arguments filed regarding nowhere do Hitachi/van Yperen disclose or fairly suggest the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide have been fully considered but are not persuasive.
Claim 20 is directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  The recitation “wherein the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  Although the invention can be defined in functional terms, in the instant case, the functional terms do not impart any additional structural limitation to the apparatus.  The claim requires an apparatus comprising a reactor configured to contact the gas stream and remove H2S wherein the reactor comprises a biochar and at least one nano-sized metal oxide comprising an iron oxide and is configured to heat the iron oxide.  The apparatus of Hitachi/van Yperen teaches the claimed apparatus; thus the apparatus of Hitachi/van Yperen would be capable of being operated such that iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide.
Regarding the method claim of 26, the method comprises contacting the gas stream with a reactor configured to remove H2S wherein the reactor comprises a nano-sized iron oxide catalyst wherein the iron oxide is heated between approximately 190°C and approximately 250°C.    Hitachi is used to teach introducing the mixed gas into a 
The combination of Hitachi and van Yperen teaches the claimed process steps and “to remove approximately 3.87 grams of H2S from the gas stream per gram of iron oxide” is the outcome/result of the claimed positive process steps.  Thus, the modified process of Hitachi (modified with nano-sized iron oxide catalyst) would also result in removal of approximately 3.87 grams of H2S from the gas stream per gram of iron oxide.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.